[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Leneghan v. Husted, Slip Opinion No. 2018-Ohio-3361.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-3361
         THE STATE EX REL. LENEGHAN ET AL. v. HUSTED, SECY., ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State ex rel. Leneghan v. Husted, Slip Opinion No.
                                     2018-Ohio-3361.]
Elections—Mandamus—Writ of mandamus sought to compel secretary of state and
        county boards of elections to not count ballots from certain precincts cast
        in the May 2018 primary election and to certify new results that do not
        include those ballots—Allegation that improprieties occurred during
        recount of votes—Cause dismissed.
    (No. 2018-0866—Submitted August 15, 2018—Decided August 23, 2018.)
                                       IN MANDAMUS.
                                   __________________
        Per Curiam.
        {¶ 1} Relator Melanie Leneghan was a candidate in the May 8, 2018
primary election for the Republican Party nomination for United States
                                  SUPREME COURT OF OHIO




Representative for the 12th Congressional District.1 Leneghan and her co-relator,
Kay Clymer,2 allege that improprieties occurred during the recount of votes in 16
Muskingum County precincts.                They seek writs of mandamus compelling
respondents, the Muskingum and Franklin County Boards of Elections and Ohio
Secretary of State Jon Husted, to certify official election results that exclude all
ballots cast in those 16 precincts.
         {¶ 2} For the reasons set forth below, we deny the motion of the
Muskingum County Board of Elections (“the Muskingum Board”) for judgment on
the pleadings. However, based upon our independent review under S.Ct.Prac.R.
12.04(C), we sua sponte dismiss the amended complaint for failure to state a claim.
We deny relators’ motion for leave to file a second amended complaint, because
the proposed amendments would not cure the defects that prevent relators from
stating an actionable claim and would therefore be futile. We deny the remaining
motions as moot.
                      The allegations of the amended complaint
         {¶ 3} On May 8, 2018, the Ohio Republican Party held a primary election
to nominate a candidate for United States Representative for the 12th Congressional
District. The field of 10 candidates included Leneghan and Troy Balderson, who
ultimately was declared to be the winner of the primary. According to relators’
amended complaint, the results reported by the Muskingum Board showed that
Balderson received approximately 78 percent of the votes cast in that county.
Leneghan and Clymer were “suspicious” of the results, in part because, as they state
in their amended complaint, the votes for Balderson “were double of any other


1
  The 12th District includes all of Delaware, Licking, and Morrow Counties and portions of Franklin,
Marion, Muskingum, and Richland Counties. See https://www.sos.state.oh.us/globalassets
/publications/maps/2012-2022/congressional_2012-2020_districtmap.pdf (accessed Aug. 20,
2018).
2
  Clymer is a Muskingum County elector who volunteered as an appointed observer on Leneghan’s
behalf at the June 6, 2018 official recount at issue in this case.




                                                 2
                                January Term, 2018




candidate in any other county in the district, with the exception of Relator Leneghan
receiving 44% of the vote in Richland County.”
       {¶ 4} On May 31, Leneghan submitted a written request for a recount of the
votes cast in 16 specified precincts in Muskingum County. The recount was
scheduled for June 6.
       {¶ 5} The statute governing the procedure for conducting a recount
provides, in relevant part, that “[a]t the time and place fixed for making a recount,
the board of elections, in the presence of all observers who may be in attendance,
shall open the sealed containers containing the ballots to be recounted, and shall
recount them.” R.C. 3515.04. But when one of Leneghan’s appointed observers,
Nicholas Murdock, arrived at the appointed time at the recount location on June 6,
he discovered that the ballots had already been unsealed and sorted by precinct.
According to Murdock’s affidavit, the director of the Muskingum Board told him
that when the ballots were sealed, the precincts had been mixed together, so the
Muskingum Board had unsealed the ballot containers and sorted the ballots two
days early, on June 4, to ensure completion of the recount in a timely manner.
       {¶ 6} The amended complaint avers that “[t]he warehouse [where the
recount occurred] consisted of four tables that had names on them for sorting the
votes. The names were pre-sorted on the tables by Melanie Leneghan, Troy
Balderson, Tim Kane, Other, and No Vote.” It is unclear what the amended
complaint means by “[t]he names were pre-sorted.” (Emphasis added.) To the
extent that the amended complaint seems to be alleging that the ballots were divided
in advance into piles according to the candidate selected on each ballot, that
allegation is not supported by Murdock’s affidavit.
       {¶ 7} The Muskingum Board staff conducted a manual recount of the
ballots in public view, after which the ballots were electronically scanned for
verification of the results. Before the Muskingum Board voted to certify the
recount results, Murdock requested a copy of the Muskingum Board’s official tally




                                         3
                            SUPREME COURT OF OHIO




sheet. In response, he was given a document dated June 5, 2018 (the day before),
captioned “Election Summary Results,” and was told that it stated the results of the
recount. According to Murdock, election officials identified this as the same
document they would send to the Franklin County Board of Elections (“the Franklin
Board”). (Because the 12th Congressional District is a multicounty district, the
results must be submitted to the board of elections of the county in which the major
portion of the population of the district resides. R.C. 3515.05.) Based on these
facts, relators believe that the Muskingum Board conducted an electronic recount a
day before the official recount without giving notice to them.
       {¶ 8} On June 20, 2018, Leneghan and Clymer commenced the present
mandamus action, and on June 28, they filed an amended complaint. Their
amended complaint seeks to compel the Muskingum Board to “set aside and not
count” the ballots from the 16 Muskingum County precincts at issue in the recount
and to certify new results to the secretary of state and the Franklin Board based on
the votes from the remaining precincts. Leneghan and Clymer allege that if those
ballots were set aside, then Leneghan would win the primary by approximately
1,400 votes.   In addition, the amended complaint seeks writs of mandamus
compelling Husted and the Franklin Board to amend the official results
accordingly. Alternatively, the amended complaint asks us to order a new primary
election in Muskingum County for the Republican Party nomination for the 12th
Congressional District and to order the Muskingum Board “to reimburse Relator
Leneghan the hundreds of thousands of dollars she spent on the primary election,”
to pay damages, to reimburse Leneghan her recount fees, and to pay relators’
attorney fees. Finally, the amended complaint demands a writ of mandamus
compelling Husted to investigate the alleged election-law violations that occurred
in Muskingum County.




                                         4
                               January Term, 2018




                               Procedural history
       {¶ 9} Husted was the first respondent to file an answer, on July 17. Two
days later, the Franklin Board filed an answer and the Muskingum Board filed an
answer and a motion for judgment on the pleadings. On July 27, relators filed a
motion to strike a portion of Husted’s answer.
       {¶ 10} On July 30, relators filed a flurry of motions: a motion to strike
portions of the Franklin Board’s answer, an omnibus motion captioned “Relators’
Motion to Strike, Motion to Re-Classify and Motion to Dismiss Respondent
Muskingum County Board of Elections Claims Made Within Their Answer and
Judgement [sic] on the Pleadings” and then later that same day, amended versions
of those two motions. Relators also filed a motion for leave to file a second
amended complaint. The three respondents all filed memoranda in response to the
various motions.
       {¶ 11} Meanwhile, on July 19, Balderson filed a motion for leave to
intervene. On July 30, relators filed a memorandum in opposition. Two days later,
relators filed a motion for leave to file a revised memorandum in opposition to
Balderson’s motion or, in the alternative, for leave to withdraw their memorandum
in opposition.
       {¶ 12} On August 8, relators filed a motion to expedite the case and a
motion for injunctive relief. The court sua sponte ordered the parties to file any
responses by 5:00 p.m. on August 10. In addition to opposition memoranda from
the three respondents, the court received a memorandum from Balderson,
accompanied by a motion for leave to file.       On August 16, relators filed a
memorandum opposing Balderson’s motion for leave to file his opposition
memorandum.




                                        5
                                   SUPREME COURT OF OHIO




                                          Legal analysis
                         The motion for judgment on the pleadings
          {¶ 13} When considering a Civ.R. 12(C) motion for judgment on the
pleadings, a court must construe as true the material allegations made in the
complaint, along with all reasonable inferences to be drawn therefrom, in favor of
the nonmoving party. Ohio Manufacturers’ Assn. v. Ohioans for Drug Price Relief
Act, 147 Ohio St.3d 42, 2016-Ohio-3038, 59 N.E.3d 1274, ¶ 10.3 Judgment is
proper only if it appears beyond doubt that the nonmoving party can prove no set
of facts entitling it to relief. Id. “ ‘Thus, Civ.R. 12(C) requires a determination that
no material factual issues exist and that the movant is entitled to judgment as a
matter of law.’ ” Rayess v. Educational Comm. for Foreign Med. Graduates, 134
Ohio St.3d 509, 2012-Ohio-5676, 983 N.E.2d 1267, ¶ 18, quoting State ex rel.
Midwest Pride IV, Inc. v. Pontious, 75 Ohio St.3d 565, 570, 664 N.E.2d 931 (1996).
          {¶ 14} The Muskingum Board’s motion makes four arguments. First, the
motion points out that relators’ amended complaint alleges that by opening the
ballot containers and conducting the electronic recount prematurely, the
Muskingum Board acted “in violation of R.C. 3514.04.” And elsewhere, the
amended complaint suggests that unsealing the ballots violated “R.C. 3504.04.”
The Muskingum Board asserts that relators cannot establish the violation of a clear
legal duty because R.C. 3514.04 does not exist and R.C. 3504.04 clearly does not
apply.4
          {¶ 15} This is a frivolous argument. The amended complaint cites the
correct provision, R.C. 3515.04, eight times, including once in between the two
typographical errors, which are on the same page of the amended complaint. The


3
  The Ohio Rules of Civil Procedure apply to original actions filed in this court unless they are
clearly inapplicable or they conflict with this court’s Rules of Practice. S.Ct.Prac.R. 12.01(A)(2)(b).
4
  R.C. 3504.04 requires the directors of county elections boards to deliver lists of former-resident
voters eligible to vote for presidential and vice-presidential electors to polling places on or before
election day.




                                                  6
                                January Term, 2018




Muskingum Board cites no authority for the proposition that a court should grant
judgment on a complaint based on typographical errors regarding the legal authority
cited without considering whether the facts alleged would, if true, state a claim for
relief.
          {¶ 16} Next, the Muskingum Board asserts that judgment on the pleadings
is proper because the amended complaint does not present clear and convincing
evidence that the alleged violation of R.C. 3515.04 had any impact on the outcome
of the election. But a relator is not required to prove her case at the pleading stage.
See York v. Ohio State Hwy. Patrol, 60 Ohio St.3d 143, 144-145, 573 N.E.2d 1063
(1991). The Muskingum Board cites Harmon v. Baldwin, 107 Ohio St.3d 232,
2005-Ohio-6264, 837 N.E.2d 1196, as a case in which this court entered judgment
based on a relator’s failure to meet the necessary burden of proof. But relief in
Harmon was denied after a full election-contest evidentiary hearing, not on a
motion for judgment on the pleadings. Id. at ¶ 12-13. A Civ.R. 12(C) motion
presents only questions of law. State ex rel. McGirr v. Winkler, 152 Ohio St.3d
100, 2017-Ohio-8046, 93 N.E.2d 928, ¶ 12.
          {¶ 17} Third, the Muskingum Board submits that judgment in its favor is
proper based on evidentiary materials it submitted with its answer, specifically the
affidavit of Timothy J. Thompson, Director of the Muskingum Board, who attests
that even though the ballot containers were opened before the recount, the
Muskingum Board acted properly at all times thereafter and that no ballots were
added, altered, or destroyed during the recount. The “pleadings,” as defined by the
Rules of Civil Procedure, consist of the complaint and answer, a reply to a
counterclaim, an answer to a cross-claim, and a third-party complaint and an answer
thereto. Civ.R. 7(A). A “written instrument” attached to a complaint or answer
also qualifies as part of the pleadings for all purposes. Civ.R. 10(C). But not every
document attached to a pleading constitutes a Civ.R. 10(C) written instrument.
Rather, “the term ‘written instrument’ in Civ.R. 10(C) has primarily been




                                          7
                             SUPREME COURT OF OHIO




interpreted to include documents that evidence the parties’ rights and obligations,
such as negotiable instruments, ‘insurance policies, leases, deeds, promissory notes,
and contracts.’ ” Inskeep v. Burton, 2d Dist. Champaign No. 2007 CA 11, 2008-
Ohio-1982, ¶ 17, quoting 1 Klein & Darling, Baldwin’s Ohio Practice 744-745
(2004); see also State ex rel. Vandenbos v. Xenia, 2d Dist. Greene No. 14-CA-14,
2015-Ohio-35, ¶ 14 (orders and opinions from prior cases between the parties are
not part of the pleadings). Moreover, a motion for judgment on the pleadings tests
the allegations of the complaint and therefore presents a pure question of law.
Chibinda v. Ohio Bur. of Motor Vehicles, 10th Dist. Franklin No. 17AP-117, 2018-
Ohio-1378, ¶ 14. Thompson’s affidavit is therefore not a proper basis upon which
to grant judgment on the pleadings.
       {¶ 18} Finally, the Muskingum Board asserts a laches defense.            “The
elements of laches are (1) unreasonable delay or lapse of time in asserting a right,
(2) absence of an excuse for the delay, (3) knowledge, actual or constructive, of the
injury or wrong, and (4) prejudice to the other party.” State ex rel. Polo v.
Cuyahoga Cty. Bd. of Elections, 74 Ohio St.3d 143, 145, 656 N.E.2d 1277 (1995).
Laches may bar relief in an election-related matter if the person seeking relief fails
to act with the “ ‘utmost diligence.’ ” State ex rel. Monroe v. Mahoning Cty. Bd.
of Elections, 137 Ohio St.3d 62, 2013-Ohio-4490, 997 N.E.2d 524, ¶ 30, quoting
State ex rel. Fuller v. Medina Cty. Bd. of Elections, 97 Ohio St.3d 221, 2002-Ohio-
5922, 778 N.E.2d 37, ¶ 7. However, a laches defense “rarely prevails in election
cases.” State ex rel. Duclos v. Hamilton Cty. Bd. of Elections, 145 Ohio St.3d 254,
2016-Ohio-367, 48 N.E.3d 543, ¶ 8.
       {¶ 19} We reject the Muskingum Board’s laches defense. The amount of
delay involved—relators became aware of the events surrounding the recount on
June 6, filed a complaint on June 20, and amended the complaint on June 28—does
not seem excessive, considering that the relevant election was still some time away
when the complaint was filed and the litigation is not expedited. (The fact that this




                                          8
                                January Term, 2018




is not an expedited case is precisely why the Muskingum Board can file a Civ.R.
12(C) motion, which would not be permitted in an expedited election case, see
S.Ct.Prac.R. 12.08(A)(3).) More importantly, the Muskingum Board has suffered
no harm as a result of the alleged delay. The Muskingum Board asserts prejudice
based upon the fact that the recount results were reported to the secretary of state
on June 7 and therefore the delay “allowed the process to proceed and Respondents
continued to process the recount and continue to prepare for the forthcoming
general election.” But under the Muskingum Board’s theory, relators would have
had to file suit the same day as the recount to prevent the results from being
reported, a burden this court’s jurisprudence has never imposed.
       {¶ 20} For these reasons, we deny the motion for judgment on the
pleadings.
                             S.Ct.Prac.R. 12.04 review
       {¶ 21} “After the time for filing an answer to the complaint or a motion to
dismiss, the Supreme Court will dismiss the case; issue an alternative or a
peremptory writ, if a writ has not already been issued; or deny the request for the
writ.” S.Ct.Prac.R. 12.04(C). Our rules expressly contemplate the possibility of
this court sua sponte denying relief in an original action, and we exercise that option
in this case because we conclude that the amended complaint does not state a claim
for mandamus relief, albeit for reasons other than those set forth in the motion for
judgment on the pleadings.
       {¶ 22} The primary theory of relators’ amended complaint is that the
Muskingum Board violated the rule codified in R.C. 3515.04 that ballots must
remain in sealed containers and must be opened only at the time of the recount, in
the presence of the observers.       (The amended complaint also alleges other
irregularities, which will be discussed below.) The Muskingum Board admits the
violation in its answer: “In the presence of Democratic and Republican staff, bags
containing the ballots had been opened before the recount for the sole purpose of




                                          9
                              SUPREME COURT OF OHIO




sorting the ballots by precinct.”     Thus, there is no dispute that one election
irregularity occurred. See O’Farrell v. Landis, 135 Ohio St.3d 181, 2013-Ohio-93,
985 N.E.2d 458, ¶ 11 (O’Connor, C.J., ruling, pursuant to R.C. 3515.08(B), on
procedural motions) (an “election irregularity” “must at least involve the potential
violation of a constitution, statute, or rule pertaining to the election in question, or
defective language on the ballot, or some other egregious defect or fraud in the
ballot or election procedure”); Squire v. Geer, 117 Ohio St.3d 506, 2008-Ohio-
1432, 885 N.E.2d 213, ¶ 19 (holding that the use of an uncertified voting-machine
configuration was an election irregularity “because it violated the pertinent statute
and rule”). The question this case presents is what remedy, if any, exists for this
violation.
       {¶ 23} One possibility is that the law does not provide any remedy for a
party harmed by election irregularities in a congressional primary. The Ohio
Revised Code provisions governing election contests do not apply to federal offices
under the express terms of R.C. 3515.08(A). Rather, “[c]ontests of the nomination
or election of any person to any federal office shall be conducted in accordance
with the applicable provisions of federal law.” Id. Unfortunately, federal law does
not provide a framework for this particular case either, because the definition of the
term “election,” for purposes of federal election contests, “does not include a
primary election.” 2 U.S.C. 381(1). This raises the possibility that the cause should
be dismissed as nonjusticiable.
       {¶ 24} But dismissal on that basis would ignore this court’s constitutional
mandamus authority. This court has original jurisdiction in mandamus actions.
Ohio Constitution, Article IV, Section 2(B)(1)(b); State ex rel. Dunlap v. Sarko,
135 Ohio St.3d 171, 2013-Ohio-67, 985 N.E.2d 450, ¶ 8. In a conventional
mandamus case, relators would have to demonstrate a clear legal right to have the
contested ballots rejected, a corresponding clear legal duty for the respondents to
certify new election results, and the lack of an adequate remedy in the ordinary




                                          10
                                  January Term, 2018




course of law. See State ex rel. Allen v. Warren Cty. Bd. of Elections, 115 Ohio
St.3d 186, 2007-Ohio-4752, 874 N.E.2d 507, ¶ 8. They would have to prove their
case by clear and convincing evidence. State ex rel. Orange Twp. Bd. of Trustees
v. Delaware Cty. Bd. of Elections, 135 Ohio St.3d 162, 2013-Ohio-36, 985 N.E.2d
441, ¶ 14.
        {¶ 25} But this is not a conventional ballot-access mandamus action.
Relators are seeking to undo the certified results of an election, and so this case,
like any election contest, is subject to certain constitutional limitations, R.C.
3515.08(A) notwithstanding.        In election contests, courts exercise “delegated
political authority, not judicial authority,” and for this reason, there are “stringent
standards” for granting relief in an election contest. In re Election of November 6,
1990 for Office of Atty. Gen., 58 Ohio St.3d 103, 105, 569 N.E.2d 447 (1991). A
court will not disturb the result of an election “ ‘unless it is shown that the [election]
result was contrary to the will of the electorate.’ ” (Brackets sic.) Id., quoting
Mehling v. Moorehead, 133 Ohio St. 395, 408, 14 N.E.2d 15 (1938).


                Where irregularities in an election are so great and so
        flagrant in character as to render it impossible to separate the illegal
        from the legal votes and raise doubt as to how the election would
        have resulted had such irregularities not occurred, they must be
        deemed fatal to the validity of the election and warrant the rejection
        of the entire vote of the election district.


Otworth v. Bays, 155 Ohio St. 366, 98 N.E.2d 812 (1951), paragraph one of the
syllabus. The party challenging an election result must prove, by clear and
convincing evidence, both the existence of one or more election irregularities and
that the irregularity or irregularities affected enough votes to change or make
uncertain the result of the election. In re Election of November 6, 1990 at 105-106.




                                           11
                                     SUPREME COURT OF OHIO




           {¶ 26} Here, the factual allegations made in the amended complaint, even
if proved true, will not satisfy the elements necessary to set aside an election.
Specifically, the amended complaint falls well short of making any allegation
sufficient to satisfy the element of causation. The factual allegations of the
amended complaint actually serve to establish that the election irregularities did not
affect enough votes to change the election.
           {¶ 27} Obviously, the mere fact that the sealed ballot containers were
prematurely opened would not, alone, affect anything. Relators must also allege
that election officials did something improper after the containers were opened,
such as stuffing the ballot box with fraudulent Balderson votes or discarding
legitimate Leneghan votes. But that is not what the amended complaint alleges.
Rather, the amended complaint alleges that the original canvas of votes in May
showed a suspiciously large vote tally in favor of Balderson. That result certainly
could not have been caused by the premature opening of the ballot containers before
the recount.
           {¶ 28} At another point in the amended complaint, relators allege that the
vote totals in the May 8, 2018 primary dropped by approximately 1,600 as
compared to the 2014 primary, despite the fact that the number of registered voters
in Muskingum County had risen by approximately 2,000 since 2016.5 But that fact
does not suggest that election officials tampered with the ballots at the recount;
rather, it serves to prove that the allegedly suspicious decline in votes existed prior
to the recount and therefore was not caused by irregularities in the recount process.
           {¶ 29} What relators have not alleged is that the vote totals changed
between the initial canvas and the recount, either by a dramatic increase in the
number of votes for Balderson or a dramatic decrease in the number of votes for


5
    Of course, an overall increase in the number of registered voters is not illuminating. The relevant
figure would be the number of newly registered Republican voters.




                                                   12
                                January Term, 2018




Leneghan. Implicit in the amended complaint is an assumption that an honest
comparison of the two vote totals was impossible due to the Muskingum Board’s
alleged fraud in producing a computer-tally sheet behind closed doors before the
official recount and then trying to pass it off as the recount results. But according
to the amended complaint, the Muskingum Board conducted a public manual
recount.   Any remarkable change in the vote totals from what was reported
immediately after the primary election would have been patently obvious to
Murdock and to Leneghan’s other observers. Yet relators allege no such deviation.
       {¶ 30} Relators’ allegations demonstrate that the anomalies of which they
complain existed before Leneghan requested a recount. Relators have not made a
single allegation that the premature opening of ballots or the production of a
misdated or incorrectly described tally sheet affected any votes. Instead, their entire
theory of causation is that these technical violations cast such a cloud of doubt upon
the results that the remedy must be to discard all the ballots from these 16 precincts,
after which Leneghan should be declared the winner of the primary election. But
not every violation of R.C. Title 35 constitutes “fraud” that warrants changing the
results of an election. In re Election of November 6, 1990, 58 Ohio St.3d at 106,
569 N.E.2d 447.
       {¶ 31} Relators’ alternative claims for relief fail for similar reasons. A writ
of mandamus will issue to compel the secretary of state to perform his duty under
R.C. 3501.05(N) to investigate election irregularities when his refusal to do so
constitutes an abuse of discretion. State ex rel. Squire v. Taft, 69 Ohio St.3d 365,
368, 632 N.E.2d 883 (1994). Relators do not allege that Husted has refused to
conduct an investigation, and in any event, it would not be an abuse of discretion
to decline to investigate conduct that, while technically improper, had no
substantive impact on the election outcome or the integrity of the results. And if
relators are not entitled to a writ of mandamus, then they cannot recover ancillary
damages.




                                          13
                             SUPREME COURT OF OHIO




       {¶ 32} Because relators have not alleged facts sufficient to establish
causation—an essential element of undoing the election results—we are compelled
to dismiss the amended complaint for failure to state a claim unless relators’
pending motion for leave to file a second amended complaint would cure the
deficiency.
              The motion for leave to file a second amended complaint
       {¶ 33} Relators’ second amended complaint, which they seek leave to file,
does not cure the defects in the amended complaint. Relators’ stated purpose in
again amending the complaint include to cure the typographical errors discussed
above, to add some additional statutory authority for their claims, to seek an
additional form of relief against Husted (compelling him to issue a certificate of
nomination to Leneghan), and to identify another supposedly wrongful act on the
part of the Muskingum Board (conducting an audit on the optical scanner the day
before the recount). The proposed second amended complaint does not contain any
new factual allegations to show that the alleged irregularities affected any votes,
much less enough votes to change or make uncertain the result of the election.
       {¶ 34} We deny the motion for leave to amend.
                              The remaining motions
       {¶ 35} Eight motions remain for consideration: (1) Balderson’s motion to
intervene, (2) relators’ motion to strike portions of Husted’s answer, (3) relators’
motion to strike portions of the Franklin Board’s answer, (4) relators’ omnibus
motion to strike, reclassify, and dismiss portions of the Muskingum Board’s answer
and motion for judgment on the pleadings, (5) relators’ motion for leave to file an
amended memorandum in opposition to the motion to intervene, (6) relators’
motion to expedite, (7) relators’ motion for injunctive relief, and (8) Balderson’s
motion for leave to file a memorandum in opposition to the motion for an
injunction. We deny all eight motions as moot.




                                        14
                                January Term, 2018




       {¶ 36} Based on the foregoing, we deny all motions and dismiss the
amended complaint.
                                                                     Motions denied
                                                                and cause dismissed.
       O’CONNOR, C.J., FRENCH, FISCHER, and DEGENARO, JJ., concur.
       KENNEDY and DEWINE, JJ., concur in judgment only.
       O’DONNELL, J., dissents, with an opinion.
                               _________________
       O’DONNELL, J., dissenting.
       {¶ 37} Respectfully, I dissent from the analysis in the majority opinion and
its decision to dismiss the amended complaint for failure to state a claim. Rather,
based on allegations presented by relators, Melanie Leneghan and Kay Clymer, in
their amended complaint—that if the ballots in the 16 Muskingum County precincts
were not counted, Leneghan would win the primary—they assert claims for writs
of mandamus. But relators have failed to establish the necessary elements to obtain
even one writ of mandamus, and therefore, I would deny the writs rather than
dismissing the amended complaint.
       {¶ 38} “To be eligible for a writ of mandamus, relators must ‘establish a
clear legal right to the requested relief, a clear legal duty on the part of the board
and its members to provide it, and the lack of an adequate remedy in the ordinary
course of the law.’ ” State ex rel. Sensible Norwood v. Hamilton Cty. Bd. of
Elections, 148 Ohio St.3d 176, 2016-Ohio-5919, 69 N.E.3d 696, ¶ 21, quoting State
ex rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6.
       {¶ 39} Here, relators assert requests for writs of mandamus to compel: (1)
the Muskingum County Board of Elections to “set aside and not count the ballots
from the 16 precincts * * * and amend the results required following the official
recount by counting only those votes from the remaining precincts and certifying
the results,” (2) the Secretary of State, Jon Husted, to ensure the Muskingum




                                         15
                             SUPREME COURT OF OHIO




County Board of Elections complies with the recount procedures as specified by
relators and “to investigate the violations and irregularities that occurred in
Muskingum County during the May 8, 2018 Primary,” and (3) the Franklin County
Board of Elections “to amend the official results * * * after receiving the new
certified results” from the Muskingum County Board of Elections.               Relators
alternatively request that this court order a new election in Muskingum County for
the Republican Party nomination for the 12th Congressional District for the full
term and to order the Muskingum County Board of Elections “to reimburse Relator
Leneghan the hundreds of thousands of dollars she spent on the primary election”
and to issue damages and order reimbursement of recount fees paid and reasonable
attorney fees.
       {¶ 40} In this case, relators failed to establish a clear legal right to have the
ballots in 16 Muskingum County precincts “set aside and not count[ed],” and to
have the Muskingum County Board of Elections certify new results to the Franklin
County Board of Elections and to the secretary of state.           Nor have relators
established a clear legal duty on the part of the Muskingum County Board of
Elections to set aside and not count ballots from 16 precincts based on an
irregularity in prematurely opening those ballot boxes or to amend the election
results by counting only those votes from the remaining precincts and certify those
results because there is no statutory obligation to do so.
       {¶ 41} Therefore, relators have failed to establish the requisite elements for
the issuance of writs of mandamus.
       {¶ 42} This court has considered the proper adjudication of other requests
for writs when relators have failed to establish the elements necessary to obtain a
writ. In Sensible Norwood, for example, the relators there “failed to establish a
clear legal right to their requested relief and a clear legal duty on the part of the
board to provide it,” and as a result this court denied the requested writ of
mandamus. 148 Ohio St.3d 176, 2016-Ohio-5919, 69 N.E.3d 696, at ¶ 22. Based




                                          16
                                 January Term, 2018




on relators’ failure to establish a clear legal right to relief and a clear legal duty on
the part of respondents to provide that relief in this case, I would deny the request
for writs of mandamus and deny all remaining motions as moot.
                                 _________________
        Peggy S. Guzzo, for relators.
        Michael DeWine, Attorney General, and Halli Brownfield Watson, Renata
Y. Staff, and Sarah E. Pierce, Assistant Attorneys General, for respondent Ohio
Secretary of State Jon Husted.
        Isaac, Wiles, Burholder & Teetor, L.L.C., Mark H. Troutman, and Shawn
K. Judge, for respondent Muskingum County Board of Elections.
        Ronald J. O’Brien, Franklin County Prosecuting Attorney, and Timothy A.
Lecklider, Assistant Prosecuting Attorney, for respondent Franklin County Board
of Elections.
        Baker & Hostetler, L.L.P., Patrick T. Lewis, and Erika Dackin Prouty, for
proposed intervening respondent, Troy Balderson.
                                 _________________




                                           17